*731Dissenting Opinion.
Babb, J.
The appellee filed a claim in the court below against the estate of Christina Geisel, seeking to recover a personal judgment against the estate of the decedent on a liability incurred by the decedent in accepting the provisions made in her behalf by the will of her deceased husband, and taking possession of the property therein devised to her. It is in no sense an action to enforce a trust in the property the decedent received under her husband’s will, but purely an action at law seeking a personal judgment against her estate.
The question to be decided is, Does the six-year statute of limitations apply to the action ? In my judgment it does.
The basis of the liability here sought to be enforced is not the will of John Geisel, which directed the widow to pay the appellee $500. No word or act of John Geisel could create a personal liability against his wife. It is her acts, her words, and her conduct that render her and her estate personally liable to the appellee for the payment of the money directed by John Geisel to be paid to her. It is the fact averred in the complaint, that the decedent accepted the benefits of the will of her husband, and under it took possession of the property devised to her, that is the gist of the appellee’s case against the estate. Prom these facts the law implies a contract that Christina Geisel shall pay appellee the $500. Burch v. Burch (1875), 52 Ind. 136; Porter v. Jackson (1884), 95 Ind. 210, 48 Am. Rep. 704; Hayes v. Sykes (1889), 120 Ind. 180; Watt v. Pittman (1890), 125 Ind. 168; Schnell v. Schnell (1907), 39 Ind. App. 556. The will in this case is but an incident to the appellee’s cause of action sued on. The question presented is, to my mind, precisely analogous to that presented where a purchaser of real estate takes the same subject to a mortgage given to secure the payment of a promissory note, which the purchaser verbally agrees to pay. In an action to foreclose the mortgage *732and enforce payment ont of the property, the law relating to the limitation of actions on notes and to foreclose mortgages would govern; but if it was sought, as it is here, to enforce a personal liability against the purchaser for the payment of the note, the law governing the limitation of actions on contracts not in writing would apply. Willard v. Wood (1896), 164 U. S. 502, 17 Sup. Ct. 176, 41 L. Ed. 531.
The precise question here presented has been decided adversely to the contention of appellee in the case of Stringer v. Stephens’ Estate (1906), 146 Mich. 181, 109 N. W. 269, 8 L. R. A. (N. S.) 393,117 Am. St. 620. In that case a claim was presented against the estate of a devisee of real estate, who took the devise upon the condition, among other -things, that he was to pay his mother $100 per annum, which, by the express terms of the will, was made a lien on the land. "What was sought and obtained in that case, as in this, was a personal judgment against the estate for the sum due the legatee. The question of the statute of limitations was raised there, as it is here. The court held, and properly so, that, the action being based on the implied promise of the decedent to pay the legacy, the same rule regarding the limitation of actions would apply as applies to any other action to recover money founded on an implied contract. The same rule is laid down in Wood, Limitations (3d ed.), §35. See, also, Percy v. Cockrill (1893), 53 Fed. 872, 4 C. C. A. 73; Millington v. Hill, Fontaine & Co. (1886), 47 Ark. 301, 1 S. W. 547; Zweigle v. Hohman (1894), 27 N. Y. Supp. 111, 75 Hun 377; Loder v. Hatfield (1877), 71 N. Y. 92; American Bible Soc. v. Habard (1868), 41 N. Y. 619, 51 Barb. 552; Elter v. Greenawalt (1881), 98 Pa. St. 422; Perkins v. Cartmell (1848), 4 Harr. (Del.) 270, 42 Am. Dec. 753. The only case we have been able to find that in any manner conflicts with this long line of authorities is the case of Wilson v. Towle (1848), 19 N. H. 244. The court in that case, contrary to all the authorities in this and every other state in the Union, and, to my mind, to the reason and logic of the law, seems to *733hold that the basis of a personal liability of a devisee, who' takes a devise of land charged with the payment of a legacy, does not rest on an implied contract. The case of Witz v. Dale (1891), 129 Ind. 120, is cited as an authority for the proposition that the fifteen-year statute of limitation applies to the ease. I think the case not at all in point. It was not there sought to enforce a personal liability growing out of an implied contract to pay the legacy in question, but was a direct proceeding by the administrator with the will annexed of the testator, to subject land of which the testator died seized to the payment of the legacy, and it is very clear that the fifteen-year statute applied in that ease, the evidence clearly showing that more than six years had elapsed from the time appellee’s cause of action had accrued until the claim was filed.
I think the finding and judgment should have been in favor of the appellant, and I cannot concur in the affirmance of the judgment.
Myers, J., concurs.